DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the amendment filed February 16, 2022 in which claims 1 and 8-10 were amended and claims 11-20 were added.
 	The rejection of the claims under 35 USC 103 is withdrawn in view of the amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 20150315508-appears on previous PTO-892) in view of Wilgus (US 20130232862-appears on present PTO-892). 
 HO teaches a disposable chimney charcoal starter that includes a first chimney for containing loose discrete pieces of solid fuel, at least one ventilation opening on the first chimney, and a second chimney independent of the first chimney for deferring the burning off of the first chimney and for ventilation.  The solid fuel could be prepackaged in the chimney charcoal starter to provide a fuel package.  HO teaches that the solid fuel surrounding the second chimney serves as a heat insulator for the first chimney to allow sufficient time duration of "Chimney Effect" for all the solid fuel to be kindled before the first chimney is burnt off completely (see abstract).  
 	To attain this, the disposable chimney charcoal starter of HO generally comprises a first chimney which is used for containing loose discrete pieces of solid fuel; at least one ventilation opening provided at a lower side portion of the first chimney; a second chimney independent of the first chimney and having a top end, a bottom end and a side surface, whereas when in use the second chimney is positioned vertically in the solid fuel so that the bottom end of the second chimney is at a distance from a bottom of the first chimney (support member present) with the solid fuel insulating the bottom end and the side surface of the second chimney from the first chimney and leaving the top end of the second chimney uncovered by the solid fuel; the second chimney defers the burning off of the first chimney and also serves both as a firestarter and a ventilation means when it burns; wherein the first chimney and the second chimney are made of combustible material. The second chimney is positioned approximately along a vertical central axis of the first chimney when in use  (see para 0008-0011 and 0013).

 	The second chimney is provided with a plurality of through-holes on a lower half part of the side surface thereof (see para 0027).  The first chimney is approximately 25 cm in height, 15 cm in length and 15 cm in width, made of cardboard paper with a 
density of approximately 400 g/m2.  The second chimney is in form of a wound paper tube which is approximately 20 cm in height and 4 cm in diameter with a density of 
approximately 800 g/m2 (see para 0040).   The second chimney further comprises a firestarter 25 attached to a bottom thereof (support member) (see para 0051).  HO meets the limitations of the claims other than the differences that are set forth below.
 	HO does not specifically teach that the first chimney is a tube comprising a plurality of air passages formed along a length of the tube; nor that the tube Firestarter contains a removable lid.  However, Wilgus teaches these limitations.
 	Wilgus teaches  combustible fuel package which comprises a generally tubular body defining a cavity therein, this body made of a paper material (cardboard, paperboard, wound paper) or other non-hazardous combustible material sufficient in strength to retain a solid fuel such as charcoal briquettes within the cavity for a sufficient amount of time to allow the solid fuel to burn to a sufficient degree for cooking food before the paper body is fully consumed, the body having a plurality of vertically oriented elongated apertures spaced around the exterior of the body. (see abstract; 0017).
   	Wilgus contains a bottom cover for supporting the solid fuel 12 within the interior compartment 13 defined by side wall 14 and bottom cover 20.  Bottom cover 20 is made of the same material as body 11 and is preferably paper in nature or an alternative combustible material.  Bottom cover 20 is attached to base end 16 of body 11 by any of numerous methods commonly used in the industry (see para 0019).  Venting system 22 provides the necessary oxygen to the solid fuel 12 for ignition and burning.  Venting system 22 comprises a plurality of substantially parallel, elongated venting apertures 24 arranged vertically around the exterior of side wall 14 (see para 0021).   It is within the scope of  Wilgus for the apertures  to comprise multiple shorter apertures in a single column as opposed to a single, continuous aperture (see para 0024).  An embodiment of Wilgus comprises a lid 30 covering body top end 18 to assist in retaining solid fuel 12 within compartment 13 during transport.  Lid 30 may be made of plastic, paper, or other material .  Lid 30 may be removably attached to body 11 by a friction fit, by adhesive (as shown in FIG. 4) or by other means commonly known and used in the packaging industry (see para 0025).
 	It would have been obvious to one of ordinary skill in the art to replace the first chimney of HO with the chimney of Wilgus because each chimney is used as a consumable fuel package that is used to start charcoal.  
 	It would have been obvious to one of ordinary skill in the art to use a lid to cover the chimney in order to assist in retaining the fuel within the combustible package.
	With respect to the charcoal being infused with lighter fluid, it is well known in the art to pre-infuse charcoal with lighter fluid. Such charcoal is sold by Kingsford (Kingsford Match Light) and other charcoal makers. No unobviousness is seen in this difference.
	With respect to aligning the openings in the first chimney with the opening of the second chimney, the skilled artisan would recognize that better air flow would be achieved with this arrangement.
 	With respect to the support member comprising air passages, it would have been obvious to one of ordinary skill in the art to prepare the support with air holes to provide better ventilation and ease of combustion. 
Claim(s) 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HO (US 20150315508-appears on previous PTO-892) in view of Wilgus (US 20130232862-appears on present PTO-892) further in view of Moore (US 10,327,590-appears on previous PTO-892).
 	HO and Wilgus have been discussed above.  HO does not specifically teach a peelable cover.  However, Moore teaches this difference (see col. 3, lines 61-67).
 	It would have been obvious to one of ordinary skill in the art to use a peelable covering that covers an exterior of the flammable tube and covers the air passages because Moore teaches that the air passages of charcoal starter may be sealed with a piece or tape or other sealing material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.



 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16522706/20220630